UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1081



CHARLES WILLIAM LEVY,

                                            Plaintiff - Appellant,

          versus

JEWISH COMMUNITY CENTER OF NORTHERN VIRGINIA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-94-1369-A)


Submitted:   September 20, 1996       Decided:   September 30, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se. Richard Julian Stahl,
DIXON, SMITH & STAHL, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1994) complaint for want of state action. Our

review of the record discloses no reversible error. Accordingly, we

affirm the district court's order. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2